DETAILED ACTION
	This is the first office action for US Application 17/393,447 for a Shelf Support With Centering Feature.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,080,311 to Engstrom.  Regarding claim 1, Engstrom discloses a shelf support (see figures 9-11) comprising a generally planar main body (36) with front and rear faces. The main body has upper and lower openings (the openings around 44 and 48 respectively… see figures 9 and 11) with a cross-beam (52) therebetween.  There is a support flange (38) extending generally perpendicularly from the front face, and a mounting dowel (16’’) extending generally perpendicularly from the rear face.  There is a capturing finger (44) mounted at an upper edge of the upper opening, the capturing finger extending forwardly and downwardly at a first oblique angle to the front face.  There is a centering finger (48) extending forwardly and downwardly from the cross-beam at a second oblique angle to the front face.
Regarding claim 4, the shelf support is formed of a polymeric material (see col. 5, lines 18-32).  Regarding claim 5, the shelf support is injection molded (see col. 5, lines 18-32).
Regarding claim 14, Engstrom discloses a cabinet-shelf assembly comprising a cabinet having two opposed sidewalls (12… see cols. 1 and 2).  There is a generally horizontal shelf (10) extending between the two sidewalls, and a shelf support (34) mounted to each of the side walls to support the shelf.  At least one of the shelf supports (see figures 9-11) comprising a generally planar main body (36) with front and rear faces. The main body has upper and lower openings (the openings around 44 and 48 respectively… see figures 9 and 11) with a cross-beam (52) therebetween.  There is a support flange (38) extending generally perpendicularly from the front face and supporting the shelf, and a mounting dowel (16’’) extending generally perpendicularly from the rear face and mounted in a hole in the side wall of the cabinet.  
There is a capturing finger (44) mounted at an upper edge of the upper opening, the capturing finger extending forwardly and downwardly at a first oblique angle to the front face, a lower end of the capturing finger engaging an upper surface of the shelf (see figure 13).  There is a centering finger (48) extending forwardly and downwardly from the cross-beam at a second oblique angle to the front face, the centering finger engaging a side edge of the shelf (see figure 13).
Regarding claim 17, the shelf support is formed of a polymeric material (see col. 5, lines 18-32).  Regarding claim 18, the shelf support is injection molded (see col. 5, lines 18-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 6, 8-11, 13, 15, 16, and 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,080,311 to Engstrom.  Regarding claims 2 and 3, Engstrom does not specifically disclose the first and second oblique angles as between about 10 and 20 degrees. However, the specific angle of the fingers is a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 6, the centering finger has a lower end (54), but Engstrom does not specifically disclose the lower end as between .005 and .188 inches from the front face.  However, the specific dimensions of the fingers relative to the face are a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 8, there is a gusset (40) fixed to the flange and the main body, but Engstrom does not disclose the gusset as having a concave long edge.  However, the specific shape of the gusset is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on aesthetic preferences.
Regarding claim 9, Engstrom discloses a shelf support (see figures 9-11) comprising a generally planar main body (36) with front and rear faces. The main body has upper and lower openings (the openings around 44 and 48 respectively… see figures 9 and 11) with a cross-beam (52) therebetween.  There is a support flange (38) extending generally perpendicularly from the front face, and a mounting dowel (16’’) extending generally perpendicularly from the rear face.  There is a capturing finger (44) mounted at an upper edge of the upper opening, the capturing finger extending forwardly and downwardly at a first oblique angle to the front face.  There is a centering finger (48) extending forwardly and downwardly from the cross-beam at a second oblique angle to the front face.
Engstrom does not specifically disclose the first and second oblique angles as between about 10 and 20 degrees. However, the specific angle of the fingers is a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 10, the shelf support is injection molded (see col. 5, lines 18-32).  Regarding claim 11, the centering finger has a lower end (54), but Engstrom does not specifically disclose the lower end as between .005 and .188 inches from the front face.  However, the specific dimensions of the fingers relative to the face are a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 13, there is a gusset (40) fixed to the flange and the main body, but Engstrom does not disclose the gusset as having a concave long edge.  However, the specific shape of the gusset is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on aesthetic preferences.
Regarding claims 15 and 16, Engstrom does not specifically disclose the first and second oblique angles as between about 10 and 20 degrees. However, the specific angle of the fingers is a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 19, the centering finger has a lower end (54), but Engstrom does not specifically disclose the lower end as between .005 and .188 inches from the front face.  However, the specific dimensions of the fingers relative to the face are a design preference that would have been obvious to one of ordinary skill in the art depending on the size of the shelves to be supported.
Regarding claim 21, there is a gusset (40) fixed to the flange and the main body, but Engstrom does not disclose the gusset as having a concave long edge.  However, the specific shape of the gusset is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on aesthetic preferences.
Claim(s) 7, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,080,311 to Engstrom in view of official notice provided by the Examiner.  Engstrom does not disclose the capturing finger as including a rib extending along the length dimension of the capturing finger.  However, the Examiner is providing official notice that providing ribs a rib to strengthen parts is common in the art.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided ribs on the fingers of the shelf support of Engstrom, to strengthen the fingers as is common in the art.  One of ordinary skill in the art would have been motivated to strengthen the fingers to prevent unwanted deformation of the fingers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3471112 to MacDonald
US 4856746 to Wrobel
US 5195708 to Marsh	US 4732358 to Hughes
US 6464186 to Marsh
US 6186456 to Marsh
US 2007/0090243 to Downing
The above prior art discloses various shelf supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632